DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application is in condition for allowance except for the presence of claims 11, 12, 15-18, 20, 21, and 23-25 directed to Invention II and III non-elected without traverse.  Accordingly, claims 11, 12, 15-18, 20, 21, and 23-25 have been cancelled.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claims 11, 12, 15-18, 20, 21, and 23-25 are cancelled due to restriction requirements.
Reasons for Allowance
Claims 1-7, 9, and 10 are allowed.
The following is an examiner’s statement of reasons for allowance:
The search of the prior art does not disclose or reasonably suggest wherein a top surface of the first portion of the upper insulating layer is at a lower level than a top surface of the redistribution chip pad as required by amended independent claim 1. 
Claims 2-7, 9, and 10 are allowable due to their dependence on allowable claim 1. 
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, see Remarks, filed 01/27/2021, with respect to claims 1-7, 9, and 10 have been fully considered and are persuasive.  The previous rejections of claims 1-7, 9, and 10 have been withdrawn. 
Applicant’s arguments regarding rejoining withdrawn claims 11, 12, 15-18, 20, 21,  and 23-25 are not found persuasive because as stated in Restriction Requirements mailed on 09/08/2020 claims 11, 12, 15-18, 20, 21,  and 23-25 directed to subcombination II and III and does not require a third portion on the edge as required by elected Invention I.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA SLUTSKER whose telephone number is (571)270-3849.  The examiner can normally be reached on Monday-Friday, 9 am-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JULIA SLUTSKER/Primary Examiner, Art Unit 2891